 



Exhibit 10.3
[Execution]
AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT
     THIS AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (this “Amendment”), dated
as of March 31, 2006, is by and between WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL), an Illinois corporation, formerly known as Congress Financial
Corporation (Central), in its capacity as agent pursuant to the Working Capital
Loan and Security Agreement (as hereinafter defined) for the lenders who are
party from time to time thereto (in such capacity, together with its successors
and assigns in such capacity, “Working Capital Agent”) and SILVER POINT FINANCE
LLC, a Delaware limited liability company, in its capacity as collateral agent
pursuant to the Term Loan Agreement (as hereinafter defined) for the lenders who
are party from time to time thereto (in such capacity, together with its
successors and assigns in such capacity, the “Term Loan Agent”).
W I T N E S S E T H:
     WHEREAS, Working Capital Agent and Term Loan Agent have previously entered
into and executed the Intercreditor Agreement, dated as of October 20, 2004 (as
the same now exists, the “Intercreditor Agreement”), as acknowledged by Omega
Wire, Inc. (successor by merger with Camden Wire Co., Inc., International Wire
Rome Operations, Inc. and OWI Corporation) (“Omega”), IWG Resources, LLC
(“Resources”), Wire Technologies, Inc. (“Wire Technologies”, and together with
IWG High Performance Conductors, Inc. (“High Performance”), Omega and Resources,
each individually a “Borrower” and collectively, “Borrowers”) and International
Wire Group, Inc. (“Parent”, and sometimes hereinafter referred to as
“Guarantor”);
     WHEREAS, Working Capital Agent and the lenders who are party from time to
time to the Working Capital Loan and Security Agreement (collectively, “Working
Capital Lenders”) have entered into financing arrangements with Borrowers,
pursuant to which Working Capital Lenders have made and provided, and may
hereafter, upon certain terms and conditions, make loans and provide other
financial accommodations to Borrowers pursuant to the Loan and Security
Agreement, dated October 20, 2004, by and among Working Capital Agent, Working
Capital Lenders, Borrowers and Parent, as amended by Amendment No. 1 to Loan and
Security Agreement (“Amendment No. 1”), dated of even date herewith, by and
among Working Capital Agent, Working Capital Lenders, Borrowers and Parent (and
as the same may be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Working Capital Loan and Security Agreement”);
     WHEREAS, Term Loan Agent and the lenders who are party from time to time to
the Term Loan Agreement (collectively, “Term Loan Lenders”) have entered into
financing arrangements with Borrowers (except High Performance), pursuant to
which Term Loan Lenders

 



--------------------------------------------------------------------------------



 



have made terms loans to Borrowers pursuant to the Loan and Security Agreement,
dated October 20, 2004, by and among Term Loan Agent, Term Loan Lenders,
Borrowers (except High Performance), High Performance, as a guarantor and
Parent, as amended by Amendment No. 1 to Loan and Security Agreement dated of
even date herewith (and as the same may be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Term Loan
Agreement”);
     WHEREAS, Borrowers desire to incur additional indebtedness owing to Working
Capital Lenders and have requested that Working Capital Lenders amend the
Working Capital Loan and Security Agreement to permit the incurrence of such
indebtedness;
     WHEREAS, Working Capital Lenders are willing to agree to such request, but
only on the terms and subject to the conditions contained in Amendment No. 1;
     WHEREAS, it is a condition precedent to the effectiveness of Amendment
No. 1 that Working Capital Agent and Term Loan Agent shall have executed and
delivered this Amendment;
     NOW THEREFORE, in consideration of the mutual benefits accruing to the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
     1. Definitions. All capitalized terms used herein which are not otherwise
defined herein shall have the meaning ascribed to such term as set forth in the
Intercreditor Agreement.
     2. Amendment. The definition of “Maximum W/C Debt” in Section 1.21 of the
Intercreditor Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

    “ “Maximum W/C Debt” shall mean the sum of: (a) aggregate outstanding
principal amount of loans and outstanding letter of credit accommodations made
or issued pursuant to the Working Capital Loan Documents up to a maximum amount
equal to the lesser of (i) $130,000,000 and (ii) the amount equal to (A) the
Availability, multiplied by (B) 110%; plus (b) the portion of the aggregate
outstanding principal amount of loans and letter of credit accommodations that
are made or issued pursuant to the Working Capital Loan and Security Agreement
but that are not made or issued intentionally or with actual knowledge that such
loans and letter of credit accommodations cause the aggregate outstanding
principal amount of loans and letter of credit accommodations to exceed the
amount equal to the Availability multiplied by 110% (but do not exceed
$130,000,000) calculated at the time made or issued; plus (c) Intentional
Overadvances in a principal amount not to exceed $5,000,000; plus (d) interest,
fees, indemnities, costs and expenses arising under the Working Capital Loan
Documents; provided, that, the term “Availability” as used in this definition
shall

2



--------------------------------------------------------------------------------



 



    not include any obligations or liabilities of any Borrower to any financial
institutions pursuant to any Hedge Agreements in an amount in excess of the
Hedge Reserves.”

     3. Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Intercreditor Agreement are intended or implied,
and in all other respects, the Intercreditor Agreement is hereby specifically
ratified, restated and confirmed by the parties hereto as of the effective date
hereof. To the extent of conflict between the terms of this Amendment and the
Intercreditor Agreement, the terms of this Amendment shall control. The
Intercreditor Agreement and this Amendment shall be read as one agreement.
     4. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional actions as may be necessary to
effectuate the provisions and purposes of this Amendment.
     5. Governing Law. The validity, construction and effect of this Amendment
shall be governed by the laws of the State of New York, but excluding any
principles of conflicts of law or other rules of law that would result in the
application of the law of any jurisdiction other than the laws of the State of
New York.
     6. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
     7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of this Amendment by telecopier or other method of
electronic transmission shall have the same force and effect as delivery of an
original executed counterpart of this Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be duly
executed as of the day and year first above written.

                  WORKING CAPITAL AGENT    
 
                WACHOVIA CAPITAL FINANCE         CORPORATION (CENTRAL),
successor by         merger to Congress Financial Corporation (Central)    
 
           
 
  By:   /s/ Barry Felker    
 
           
 
           
 
  Name:   Barry Felker    
 
           
 
           
 
  Title:   Associate    
 
           
 
                TERM LOAN AGENT    
 
                SILVER POINT FINANCE LLC    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
           
 
  Name:   Zachary M. Zeitlin    
 
           
 
           
 
  Title:   Authorized Signatory    
 
           

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     Each of the undersigned hereby acknowledges and agrees to the terms and
provisions of the Intercreditor Agreement as amended by Amendment No. 1 to
Intercreditor Agreement.
     Without limiting the generality of the foregoing or any of the other rights
and remedies of Working Capital Agent, any Working Capital Lender, Term Loan
Agent, or any Term Loan Lender, each of the undersigned (i) acknowledges and
confirms the rights of Working Capital Agent and Term Loan Agent set forth in
Section 2.14 of the Intercreditor Agreement, and (ii) agrees to make any
payments (mandatory, permissive, or otherwise) permitted or required by any Term
Loan Document or Working Capital Loan Document in accordance with Section 2.14
regardless of any contrary provision in any Term Loan Document or Working
Capital Loan Document.
     By its signature below, each of the undersigned agrees that it will,
together with its successors and assigns, be bound by the provisions hereof.
     Each of the undersigned agrees that any Agent or Lender holding or
controlling Collateral does so as bailee (under the UCC) for the other Agents or
Lenders that have a Lien on such Collateral and is hereby authorized to and may
turn over to such other Agents or Lenders upon request therefor any such
Collateral, after all obligations and indebtedness of the undersigned to the
bailee Agent or Lender have been fully paid and performed.
     Each of the undersigned acknowledges and agrees that: (i) it is not a party
to the Intercreditor Agreement and does not and will not receive any right,
benefit, priority or interest under or because of the existence of the foregoing
Intercreditor Agreement (except for consents which are deemed to have been given
by Term Loan Agent and Term Loan Lenders under Section 2.9), and (ii) it will
execute and deliver such additional documents and take such additional action as
may be necessary or desirable in the reasonable opinion of any of the Agents or
Lenders to effectuate the provisions and purposes of the foregoing Intercreditor
Agreement.

                BORROWERS
 
  GUARANTORS
 
 
 
              OMEGA WIRE, INC.   INTERNATIONAL WIRE GROUP, INC.   WIRE
TECHNOLOGIES, INC.   IWG HIGH PERFORMANCE   IWG RESOURCES, LLC   CONDUCTORS,
INC.(under the Term   IWG HIGH PERFORMANCE   Loan Agreement)   CONDUCTORS, INC.
(under the Working           Capital Loan and Security Agreement)          
 
      By:   /s/ Rodney D. Kent  
 
             
 
          Name:  Rodney D. Kent  
By:
  /s/ Rodney D. Kent       Title:    Chief Executive Officer  
 
 
 
Name:  Rodney D. Kent          
 
  Title:    Chief Executive Officer          

 